DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 06/04/2021. In the paper of 06/04/2021, Applicant amended claim 35 and canceled claims 34, 45-47 and 53.

Status of the claims
Claims 31-33, 35, 43 and 59 are under examination.

Response to Arguments
Moot Objection(s) and Moot Rejection(s) 
The objections to claims 45-47 and 53 under 37 CFR 1.75 for being duplicates claims are moot based on the cancellation of these claims.
The rejection of claim 34 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is also moot based on the cancellation of this claim.
The rejection of claims 34 and 46 under 35 U.S.C. 101 is moot based on the cancellation of these claims.
The rejection of claims 34, 45-47, 53 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ma et al. (pub. 2004, U.S. Patent No. 6,759,226) is moot based on the cancellation of these claims.

Withdrawn Rejection(s)
The rejection of claims 31-33, 35 and 59 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bengra et al. (2002, Clin. Chem. 48(12):2131-40) in view of Polansky (US 2004/0023207: previously cited) is withdrawn based on Applicant’s arguments on pages 12, 2nd para, were found to be persuasive. 


Maintained Rejection(s)
The rejection of claims 31-32 and 59 under 35 U.S.C. 101 is maintained. Applicant’s arguments are addressed below in the section entitled “Argument(s)”.

The rejection of claims 31-33, 35 and 59 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ma et al. (pub. 2004, U.S. Patent No. 6,759,226) is also maintained. Applicant’s arguments about this rejection are addressed in the section entitled “Arguments” below.

Argument(s)
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive as follows.
Concerning the rejection under 35 U.S.C. 101, Applicant argues that the claimed probe is composed of two portions (a first oligo and a second oligo), wherein the probe comprises a detectable label or detectable combination of labels which is/are capable of producing a changeable signal (see Remarks of 06/01/2021, pg 7, section entitled “35 U.S.C. 101”). 
The instant first oligo of the probe of claim 31 comprises a first label at the 5’ end and a second label at the 3’ end (elected species (d)). Claim 31 is silent on the presence or absence of a detectable label for the second oligo.
In the Remarks, Applicant further states “the probe (as a whole) comprises a label even if one of the two oligos (e.g., has no label) as the first oligo requires a label. Such nucleic acids conjugated to labels do not exist in nature, and the claimed probe, by definition includes such a conjugated oligo”.

The rejection under 35 USC 101 is maintained Applicant’s claimed probe still encompass naturally occurring sequences since the limitation “detectable label” of claim 31 is not specifically limited in the claims or the specification away from naturally occurring element. 
The specification did not expressly provide a definition for the limitation. 
The instant “detectable label” is construed to encompass a detectable that is a nucleotide mass label and such a label would read on (a) natural sequence(s). 

Accordingly, the rejection of claims 31-32 and 59 under 35 U.S.C is maintained.

Concerning the rejection under pre-AIA  35 USC 102(b) citing Ma et al., Applicant argues that Ma et al. (2004, US. Patent No. 6759226), directed to Invader technology, do not meet the limitation of claim 31 (see Fig. 1b of Ma et al., reproduced below) as indicated by Brow et al. (1999, US Patent No. 6001567)(see Brow et al., below). The Examiner has captured Fig. 1b of Ma et al. for reference.

Fig. 1b of Ma et al. (2004, US Patent No. 6759226)


    PNG
    media_image1.png
    234
    621
    media_image1.png
    Greyscale

Applicant argues that the INVADER technology taught by Brow et al. (1999, US 6,001,567), like Ma et al., utilizes a INVADER Probe and a Signal probe (see Remarks of 06/04/2021, all text of pg 9-10 and pg 11, Fig. 29 and the subsequent three paragraphs below Fig. 29) and such INVADER probes are DISTINCT/DIFFERENT from the claimed probe of claim 31, option (d). 

Because Fig. 29 of Brow et al. (reproduced below), one would conclude that the INVADER Probe has complementarity to the target, and the Signal Probe also has complementarity to the target, but the two probes do not have complementarity to one another (a feature required by claim 31). Both the 

Fig. 29 of Brow et al. (1999, US Patent No. 6001567)

    PNG
    media_image2.png
    149
    844
    media_image2.png
    Greyscale


Applicant’s argument against Ma et al. by using Brow et al. is not persuasive to the Examiner only because Ma et al. teach the following about Fig. 1b (see col 6, ln 65-67 and col 7, ln 1-7).
“FIG. 1 shows a schematic representation of sequential invasive cleavage reactions. In step A, an upstream INVADER oligonucleotide and a downstream probe combine with a target nucleic acid strand to form a cleavage structure. In step B, the portion of the cleaved signal probe from A combines with a second target nucleic acid strand and a labeled signal probe to form a second cleavage structure. In step C, cleavage of the labeled second cleavage structure yields a detectable signal”.

	
Ma et al. further teach in col 9, ln 54-57 that,
“To form an invasive structure, the 3' end of the upstream INVADER oligonucleotide must overlap with the hybridized region of the signal probe by at least one base (Lyamichev et al., Nat. Biotechnol., 17:292 [1999]). This overlap may be created by a duplication of sequence between the 3' portion of the upstream INVADER oligonucleotide and the 5' portion of the target-complementary region of the downstream probe oligonucleotide. The region of sequence so duplicated may be as small as a single base. Regardless of the length of the duplicated sequence (ie., the overlap) the 3' terminal base of the upstream INVADER oligonucleotide need not be complementary to the target strand, and may be any nucleotide”.

Ma et al. further teach (col 10, ln 3-) that,
“In an alternative embodiment, the overlap need not involve any duplication of sequence between the target-complementary regions of the two probes (Lyamichev et al., Nat. Biotechnol., 17:292 [1999] and U.S. Pat. No. 5,985,557). In this embodiment, the INVADER and signal probes have regions complementary to adjacent regions of the target that are contiguous and that do not overlap. When no sequence is shared, the 3' end of the upstream INVADER oligonucleotide includes at least one additional nucleotide or nucleotide-like analog that is not complementary to the target strand (Lyamichev et al., Nat. Biotechnol., 17:292 [1999])”.

Ma et al. further teach (col 10, ln 19-) that,
“An overlap of either type will satisfy the requirement for overlap that is the hallmark of the invasive cleavage of the INVADER assay. Several of these embodiments are shown schematically in FIG. 2. In contrast to the overlap configurations described above, if the probes have regions complementary to adjacent regions of the target that are contiguous and that do not overlap, and the 3' end of the upstream oligonucleotide does not have any additional base or moiety, the invasive structure is not formed (FIG. 3A). Even the presence of one or more additional bases on the 5' end of the downstream oligonucleotide that are not complementary to the target strand will not create the requisite overlap. This latter structure (FIG. 3B), as is described in U.S. Pat. No. 5,874,283 is not an "invasive cleavage," although such structures find use in certain embodiments of the present invention”.

	Because of the statements of Ma et al. noted above, it is not clear that the probe embodiment disclosed by Brow et al. is identical to embodiment of Ma et al. in Fig. 1b. Accordingly, the rejection under 35 USC 102(b) citing Ma et al. (2004) is still maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-32 and 59 are rejected under 35 U.S.C. 101 because the claimed invention(s) is (are) directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
More specifically, the claims are directed in a package/kit and include within the scope of the claims are polynucleotide(s) found naturally. 
Claim 31 is directed to a kit comprising: 
at least one probe, wherein each probe is made up of 
(i) a first oligonucleotide of 15-150 nucleotides which comprises a first region which is substantially complementary to part of one target nucleic acid and a second region; and 
(ii) at least one separate second oligonucleotide of 4-150 nucleotides which comprises a region which is substantially complementary to the second region of the first oligonucleotide wherein the first and second oligonucleotides form a double-stranded portion, 
wherein at least one probe comprises a detectable label or detectable combination of labels which is/are capable of producing a changeable signal which is characteristic of the presence or absence of a double-stranded portion between the first and second oligonucleotides of that probe, and wherein the 

Upon an analysis with respect to claim 31 as a whole, claim 31 do not recite something significantly different than a judicial exception (as the claim encompass nucleic acid sequence that is linked to a detectable nucleotide-based mass label).

Claims 32 and 59 which depend from claim 31 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these claims do not further include/recite elements that are markedly different from the judicial exception (they do not comprise a detectable fluorescent or quencher label).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 31-33, 35 and 59 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ma et al. (pub. 2004, U.S. Patent No. 6759226: newly cited).
Regarding claims 31-33, 35, and 59, Ma et al. teach at least one probe, wherein each probe is made up of 
(i) a first oligonucleotide of 15-150 nucleotides which comprises a first region which is substantially complementary to part of one target nucleic acid and a second region; and 

wherein at least one probe comprises a detectable label or detectable combination of labels which is/are capable of producing a changeable signal which is characteristic of the presence or absence of a double-stranded portion between the first and second oligonucleotides of that probe, and wherein the first oligonucleotide of the probe comprises a first label at the 5’ end and a second label at the 3’ end and the second oligonucleotide does not comprise a label (see Fig. 1B, reproduced below which shows two probe oligonucleotides hybridized to a template).


    PNG
    media_image3.png
    552
    444
    media_image3.png
    Greyscale


Ma et al. teach a kit comprising probe oligonucleotide(s) (col 6, ln 33-40).
Accordingly, the instant claims 31-33, 35 and 59 are anticipated by Ma et al.

Conclusion
No claims are currently allowed. Claim 43 is objected to as it depends from a rejected claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637